DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3 and 4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “without the effect of an external force on the seal, the rod is located in the first positon,” does not reasonably provide enablement for “without the effect of an external force on the rod..., the rod is located in the first position.”  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. The nature of the invention is such that a piston nozzle moves onto and off of a valve seat to open and close a dispensing opening where moving the nozzle onto the valve seat to close the opening incurs the use of an actuator to move the piston rod to which when the actuator is not employed, a seal attached to the piston rod that is stretched when the piston rod is moved onto the valve seat will then exert a compression force on the piston rod, raising the piston rod off of the valve seat which opens the dispensing opening. The amount of direction provided by the inventor would confirm this as paragraph 0011 of applicant’s specification describes “in the state in which the dispensing opening is closed, the area of elasticity of the seal is elongated and the movement of the rod for opening the dispensing opening, i.e. for transferring the rod from the second end position into the first end position, is therefore promoted by the pre-stress of the area of elasticity of the seal, whereby the force to be applied to the actuator is reduced and the seal, as such, promotes the movement of the rod from the second end position into the first end position.” Thus, applicant directly describes the seal as .
Claim 4 is also rejected under 35 USC 112(a) due to being dependent from claim 3.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “without the effect of an external force on the rod…, the rod is located in the first position” however this language is generally confusing as the construction of the device in question requires external force to be applied to the rod in order to move the rod in one direction or the other. Thus it is unclear as to what is meant by “without the effect of an external force” and thus the metes and bounds of the claimed invention are rendered indefinite.
Claim 4 is also rejected under 35 USC 112(a) due to being dependent from claim 3.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8-13, 15, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Worth (US Pat No 5,114,055).
Re claim 1, Worth shows a device (Fig. 3) for dispensing a fluid medium, wherein the device comprises a head portion (19) and a base body portion (22), wherein the device further comprises a cavity (1) for receiving the fluid medium, wherein the head portion comprises a dispensing opening (21) leading into the cavity (1) for dispensing the fluid medium, wherein the device further comprises a rod (3) that is displaceable in an axial direction between a first end position and a second end position, wherein a first end portion (3a) of the rod comprises a sealing portion that in the first end position is arranged spaced from the dispensing opening (21) and that in the second end position closes the dispensing opening (21) on a side facing the cavity, wherein a second end portion (at 3) of the rod is guided out of the cavity (1) for coupling the rod to an actuator (col. 3, lines 36-39), wherein the device further comprises a seal (2b/11) for sealing a region of the device which receives the second end portion (at 3) with respect to the cavity (1), wherein the seal (2b/11) is arranged in the region of the cavity (1) and surrounds the rod (3) circumferentially in the region of the cavity (1), wherein the seal comprises a first seal portion (11) and a second seal portion (2b), wherein the first seal portion (11) is connected to the rod (3) such that it is stationary with respect to the rod (col. 3, lines 13-14) and the second seal portion (2b) abuts in a stationary manner against a wall (17/18; col. 3, lines 18-21) delimiting the cavity 
Re claim 2, Worth shows the first seal portion (Fig. 3, 11) is connected to the rod (3) with a material fit (col. 3, lines 30-35).
Re claim 3, Worth shows without the effect of an external force on the seal (Fig. 3, 2b/11), the rod (1) is located in the first end position, or, without the effect of an external force on the seal, the rod is located between the first end position and the second end position (col. 3, lines 15-28).
Re claim 4, Worth discloses means for exerting an external force (applicant discloses in paragraph 0016 of applicant’s specification that the means is a spring; Worth – Fig. 3, 23) on the rod in the direction of the second end position. 
Re claim 8, Worth shows the second seal portion (Fig. 3, 2b) is formed as a flange.
Re claim 9, Worth shows the seal (Fig. 3, 2b/11) is formed as a bellows seal.
Re claim 10, Worth discloses at least a first segment of the area of elasticity of the seal is arranged spaced from the rod in a radial direction (col. 2, lines 54-61).
Re claim 11, Worth shows at least a second segment of the area of elasticity protrudes (Fig. 3, near the lower end of 11) with respect to the first seal portion in the radial direction.
Re claim 12, Worth shows the seal (Fig. 3, 2b/11) has a constant wall thickness in the area of elasticity. 
Re claim 13, Worth shows wherein the area of elasticity has a curvature in a planar cross-section of the seal formed parallel to the axial direction that is described by a center line of the cross-section of the area of elasticity (See annotated figure – while limited by the abilities of the annotation program, the line represents a center line of the cross section of 
Re claim 15, Worth shows wherein the area of elasticity comprises a first contact portion (Fig. 3, 11) adjoining the first seal portion and the rod (3) comprises a first anti-friction portion (23; col. 3, lines 30-35), wherein the first contact portion (11) contacts the first anti-friction portion (23) and/or the area of elasticity comprises a second contact portion adjoining the second seal portion and the device further comprises a wall portion surrounding the rod circumferentially, wherein the wall portion comprises a second anti-friction portion and wherein the second contact portion contacts the second anti-friction portion on a side remote from the rod.
Re claim 19, Worth shows a curvature of the center is constant (See annotated figure).
RE claim 20, Worth shows the center line is described by a segment of a quadratic sine function (any curved line can be described by a segment of a quadratic sine function).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Worth (US Pat No 5,114,055) in view of McGuffey (US Pub No 2002/0139818 A1).
Re claim 5, Worth discloses all aspects of the claimed invention but does not show a plurality of inlet openings leading into the cavity, and wherein the inlet openings are arranged circumferentially around the rod.
However, McGuffey shows a plurality of inlet openings (Fig. 1, 50) leading into a cavity (54), wherein the inlet openings are arranged circumferentially around a rod (26).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a plurality of inlet openings arranged circumferentially around the rod as taught by McGuffey, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St, Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Re claim 6, Worth as modified by McGuffey shows the inlet openings (McGuffey – Fig. 1, 50) are arranged along a circular circumference of a circle (McGuffey - paragraph 0018), and wherein a circular plane of the circle is formed perpendicularly to the axial direction (McGuffey – the plane in which the inlets reside is demonstrated as perpendicular to the axial direction).
Re claim 7, Worth as modified by McGuffey shows an annular channel (McGuffey – Fig. 1, 48) for supplying the liquid medium to the plurality of inlet openings (McGuffey – 50).
Re claims 16 & 17, Worth discloses all aspects of the claimed invention but does not teach an adhesive or that the adhesive is a hot melt adhesive.
However, McGuffey discloses dispensing hot melt adhesive (abstract).
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the device of Worth dispense a hot melt adhesive as taught by McGuffey to provide for gluing operations.
.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Worth (US Pat No 5,114,055).
Re claim 14, Worth discloses the claimed invention except for the rod is designed in at least two parts.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the rod designed in at least two parts, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179. No criticality appears to be present for this claim limitation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MICHAEL CERNOCH whose telephone number is (571)270-3540. The examiner can normally be reached Mon-Fri; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 

STEVEN MICHAEL CERNOCH
Primary Examiner
Art Unit 3752



/STEVEN M CERNOCH/          Primary Examiner, Art Unit 3752